Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Applicant’s Amendment
Applicant’s amendment filed 9/29/2021 has been received and entered.  Claims 52, 53, 55-59 have been amended, and claims 1-51, 54 have been cancelled.
 Claims 52, 53, 55-59 are pending and currently under examination.

 Special Status
The petition to make special filed under 37 CFR 1.102c1 was granted.  
Applicant response to the non-final office action mailed 4/5/2021 required an extension of time.

Priority claim
This application filed 3/8/2018 claim benefit to US provisional application 62/468532 filed 3/8/2017.
Applicants restate the summary of priority to the provisional application in their response.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 53, 55-59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Amendments to the claims have rendered the basis of the rejection moot.

Claims 58 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Examiner note: claim 58 has not been amended, and has not changed in scope due amendments to other claim amendments.
Response to Applicant’s arguments
Applicant summarized the basis of the rejection and notes the support of the specification for the use of blockchain and citation of Wikipedia for what was known in the art.  Applicants note that blockchain technology was published in 2008 and made publically available in 2009, and argue that it is a well-known and established technology and could be implemented in numerous variations and by a large number of subcontractors (providing a link to identifying vendors), and does not require details to be provided in the instant specification for enablement or full disclosure.  Applicant’s arguments have been fully considered, but not found persuasive.


Therefore, for the reasons above and of record, the rejection is maintained.
Rejection of Record
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, while there is literal support for blockchain, the specification is silent with respect as to how this technology is to be 
The DB that stores DNA.geno for each IP must be maintained securely to prevent a data breach. This is true for all data storage systems, and state of the art security systems should be used at all times to maintain the DB. One such example is blockchain technology. This is a distributed ledger system that improves the security of data by storing it in a peer to peer network (https://en.wikipedia.org/wiki/Blockchain). The DB of the invention (Figures 1-4, 6) could be maintained using blockchain technology.

As provided by the disclosure, the specification suggests the DB ‘could be maintained’, however fails to provide any guidance on how this is accomplished.  There is no guidance on how a sequence database would be created using blockchain, nor how the other listed elements in the claims would be stored the other information beyond DNA.geno as suggested by the specification.  Moreover, it is noted that the claims require that files be at least in three parts for sequences, positions and an identifier within a DB, and that these elements must be capable of generating files that are compared to other input of a requestor, or capable of a third file from the DB for further comparison, however the specification fails to provide a structure or means to implement a blockchain DB so that it would function within the claimed steps.  While blockchain existed prior to the filing of this application, the lack of any guidance for its use in DNA databases, and importantly in a structure and system that would allow for the implementation of the method as claimed fails to provide the necessary guidance for the use of blockchain as claimed.
	Amendment to delete this limitation or support within the specification for implementation of blockchain as a DB in the context of the claimed steps would address the basis of the rejection.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 53, 55-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
Amendments to the claims have obviated the basis of the specific issues raised in the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52, 53, 55-59 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 52, 53, 55-59 have been amended and still are generally directed to a computer implemented method for identity verification of a requestor based in part on their genomic DNA sequence.   The claims have been amended to clarify 112 issues, and now provide the use of ‘a first directory of genomic sequence information’ which comprises SNPs or inversion sequences 
“The DB that stores DNA.geno for each IP must be maintained securely to prevent a data breach. This is true for all data storage systems, and state of the art security systems should be used at all times to maintain the DB. One such example is blockchain technology. This is a distributed ledger system that improves the security of data by storing it in a peer to peer network (https://en.wikipedia.org/wiki/Blockchain). The DB of the invention (Figures 1-4, 6) could be maintained using blockchain technology.”

“For each SNP, the chromosome number and genotype remain the same in each genome assembly build. However, the position on chromosome 1 of each SNP in assembly build 37 is different from assembly build 36. This is apparently due to the presence of an additional 10,137 bp of DNA sequence on chromosome 1 before the position of rs4477212 in assembly build 37. 
In a preferred embodiment of the invention, for DNA.geno deposited in DB a notation of the human genome reference assembly to which the nucleotide coordinates refer will be associated with the file. Additionally, if the DNA.geno is single stranded, the strand in the human genome reference assembly (e.g. plus or minus) to which it corresponds will be noted.”

Again, dependent claims as amended provide further indication that the database contains the whole genome or subsets of the whole, and further instructions for processing and analyzing requestor’s identity.  As a whole, the claims are directed to the idea to use the sequence information of an individual to confirm an identity if the sequence information is present in a database.  Given the breadth of the claims and for example the simple requirement of using one SNP, the claims do not appear to provide for a highly secure process, also noting that there is no requirement to who enters the data at the start of the process and effectively sets forth steps that a single SNP sequence is the same as that associated with an identifier.  In all, given the general and broad claim language, the steps are found to be generic instructions to implement the method of receiving sequence information as input and comparing the input to that present in a database using a computer, Examiner noting that the claims do not require for ‘identity verification’ that the person to be identified is not even required to be inputting the request or inputting the 
Response to Applicant’s arguments
For step 1 Applicants note the claims are “directed to a statutory category as a computer implemented process.”
Examiner notes that originally the independent claim did not recite a computer implemented method, and were not found to be directed to a statutory category (see action 2/12/2019 and claims 1/17/2019) as they provided only a series of instructions to provide DNA sequences to an entity and the entity determines whether the DNA are from the individual to confirm the identity, however in prosecution with amendments to the claims have been amended to provide language to implement the steps using a computer.  For compact prosecution and given the guidance of the specification, the claims have been consistently examined for the claimed steps to be performed by a computer.
For Step 2A, prong 1 Applicants summarize the basis of the rejection and argue that the claim amendments have been added to ‘improve the rigor of the identity verification (IDV) process”.  Applicants provide a summary of the nine steps of the claim that are all performed by a computer, and not open to an Abstract idea.
In response, it is noted that the guidance of the court has indicated that implementing a series of instruction in a computer environment is not sufficient to remove the analysis and basis of the invention being directed to an abstract idea.  As noted in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, 
Further, Applicant notes the FR of Jan 7, 2019 and the updated 2019 Revised Patent Subject matter guidance and argues that jurisprudence was centered around the notion of ‘preemption’, and the present invention as claimed does not preempt other from using an individual’s genomic sequence for identity verification broadly.
Initially, Examiner notes that preemption is only one of the considerations for patent eligibility, and not sufficient by itself to confer patent eligibility.  Examiner acknowledges that the claims are necessarily limited to the requirements and limitations of the claims, and as amended do not exempt others from using DNA for individual verification broadly, but is limited to the particular implementation on the computer as claimed. Examiner has exemplified during prosecution that the use of DNA for individual verification has been known and used in the fields of forensics and paternal testing for example, and has employed the use of computers as tools, and maintained that there are variety of means to input and compare sequence data that would not infringe the claims.  However, in the analysis under Step 2A of the claims for a judicial exception, it has been determined that the invention is not directed to computer implementation and that the computer is simply a tool, and rather it is directed to the use of the information in an 
For Step 2A, prong 2 Applicants provides a summary of the 2019 guidance for limitations that are indicative of integration into a practical application.  Noting the claims were amended to address 112 issues and support of the specification for problems and improvements, Applicants argue that improvements apply to any technology or technical field and that the claims provide for technical improvement to IDV technology.  Applicants argue that the invention is novel, and argue that Examiner’s acknowledgement in interviews that the invention is different is equivalent to saying it is unconventional.
Initially, Examiner does not agree that ‘different’ is equivalent to ‘non-conventional’, and has maintained throughout prosecution that using DNA for identity verification was known as evidenced by the body of forensic science literature provided and discussed.  In prosecution and interviews Applicant has pressed the position that the use of DNA sequences to identify an individual, for example from DNA sequences obtained from a crime scene, is different than submitting sequences and confirming that the sequences are the same for identity verification and Examiner has maintained that it is not given the breadth of the claims. As by way of example, CODIS has been cited as a source of sequence information and metadata for an individual in the database, and submitting sequences from a crime scene and list of suspects to identify a possible individual mirrors the abstract idea and judicial exception of the claim.  With respect to improvements to IDV technology, there does not appear to be any evidence that using DNA sequences of an individual to compare the DNA sequences in an existing databased provides any form of improvement, and is consistent with what was previously known and Alice did not have art rejections.  Given the breadth of the claims and lack of any evidence of improvement or significant difference from known use of DNA for identity verification, the arguments that the claims provide for a practical application and/or non-conventional application of the judicial exception are not found persuasive.

In prosecution, Examiner has acknowledged the basis of blockchain technology as form of distributed ledger broadly.  In consideration of the argument that the use of blockchain technology has features that cannot be practically performed in one’s mind and note that other companies have implemented the use of blockchain for sequence databases is acknowledged   (for purposes of 112, it is noted that the support and the use of blockchain technology for the sequence database have been evaluated).  It is acknowledged that proper implementation of the concept of blockchain technology can provide greater security to a database, and data in general.  However, in view of the art and guidance of the specification, the recitation of using ‘blockchain technology’ appears to provide generically and simply for the use of a known conventional tool for purposes consistent with it’s creation noting that the specification does not provide any detail for the implementation of this embodiment for the method steps or DNA database, and simply provides the suggestion for its use consistent generic data management.
For Step 2B, Applicants argue that four of the five steps of Step 2A are also used in Step 2B noting the 2019 updated guidance noting an improvement to a technology of IDV and practical application of the judicial exception.  Applicants argue that the search of the relevant art reveal the claims are novel and non-obvious.
As stated above, Examiner does not agree that ‘different’ is equivalent to ‘non-conventional’, and has maintained throughout prosecution that using DNA for identity 
Applicant’s arguments and claim amendments have been fully considered, and not found persuasive.  Therefore for the reasons above and of record, the rejection is maintained.
Rejection of Record
For step 1 of the 101 analysis, as amended the claims are found to be directed to a statutory category as a computer implemented process.  
For step 2A of the 101 analysis, the judicial exception of the claims are the instructional steps, specifically the steps of the steps for comparing sequence data for homology of sequences 
The judicial exception is that abstract instructions instructing that verification of an individual be based on comparison of sequence data that is provided as input to that in a database (again it is noted that the input has no requirement that the requestor inputting the data is in fact the person being ‘verified’).  Under prong 1, the judicial exception falls into the category of a Mental Process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   In view of the breadth of the claims and guidance of the specification identification can be accomplished by comparing one SNP as a specific location demonstrating that there is no requirement of the complexity of the sequence input or in the database, and in view of the claim and specification can be any NSP or inversion sequence, and not even necessarily unique to the individual that would result in unique identification or verification of a single individual over another.
The recent guidance from the USPTO requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do provide for an additional element beyond obtaining sequence 
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of submitting or analyzing sequence data with a computer.  A search of the art provides evidence that the concept of using DNA as a form of biodata in business practices for verification was disclosed and known (see for example Lott et al 2015 and Halla).  For the use of blockchain technology in the context of the invention Florissi (US Patent 
Applicant provides an overview of the claim amendments and note that the claims do not recite “transaction” and provide a definition of transact and transaction for the support of the claims as amended for “purpose” and argue that the claims start with the receipt of a command and end with execution of a command, and as such are performed and completed on a computer.
The use of implementation on a computer has been noted throughout prosecution, and has been found to be directed to the use of a generic computer or system of computers in communication, for the implementation of the steps indicated to be the judicial exception of receiving sequence information, comparing what is received to that present in a database, and if the two match, then indicating that there is verification of identity based on the comparison and homology of the sequences.  The recitation for the use of commands, scripts and indication that 
The argument that the use of blockchain technology has features that cannot be practically performed in one’s mind and note that other companies have implemented the use of blockchain for sequence databases is acknowledged.  The support and the use of blockchain technology for the sequence database have been evaluated above.  It is acknowledged that proper implementation of the concept of blockchain technology can provide greater security to a database, and data in general.  However, in view of the art and guidance of the specification, this appears to provide simply for the use of a known conventional tool for purposes consistent with it’s creation.  As noted above, the specification does not provide any detail for the implementation of this embodiment and simply provides the suggestion for its use consistent for data management.
Throughout prosecution, the implementation of the method steps considered the judicial exception have been specifically considered, recognizing recitation of limitations for emphasizing that the claims are now computer implemented and requires action by a processor (examiner not-there is no recitation that a processor is used in the claims) and that the process of verification requires automation and a command, and thus can only be performed by a computer.  
As evaluated above, the claimed steps of performing a verification for a purpose have been evaluated in view of the specification and found to be directed to generically provide for any purpose related to identity and a category which still falls into a judicial exception as abstract instructions.  Since all the steps are considered a judicial exception, the guidance of Berkheimer would not be necessary, however it is noted that a search of the art for the new limitations identified Lott et al. and Hallal as evidence that the proposal for use of DNA as a form of biodata can be used for business specifically for verification.  Further, Florissi (US Patent 10311363) is provided for the use of blockchain for sequence data.  Providing a claimed method broadly for a purpose implemented in a computer environment, is not sufficient to make the method steps patent eligible (similar to the fact pattern in Bilski). In other words, patenting abstract idea (performing and using verification based on biodata/information) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result.  The concept of integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  In this case, the method steps are directed to the broad idea of any business transaction based on verification using a person’s biodata (in this case sequences representing there genome) and do not have an additional element to which it is applied.  Providing the method steps to be implemented in a computer environment to automate it fails to make the claims patent eligible.  
Therefore, for the reasons above and of record, the rejection is maintained.


Conclusion
No claim is allowed.
As noted during prosecution, the art provides that improving customer authentication was a recognized problem as provided by Lott as an overview and evolution of the authentication in transactions using a variety of means.  For the use of genomic DNA data as in the instant claims, Lott teaches the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification.  Also noted is the teaching of Haalal provides a similar summary for the need for verification, and provides steps for performing transactions using a variety of biodata sources including the use of DNA sequences.  Clearly, the teachings of Lott and Haalal provide that the concept of user identification and the use of DNA in performing transactions was in the prior art.  As established 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631